         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 1 of 26



NORTON ROSE FULBRIGHT US LLP
Thomas J. Hall
Howard S. Beltzer
Eric Daucher
1301 Avenue of the Americas
New York, New York 10019-6022
Telephone: (212) 318-3000
Facsimile: (212) 408-5100

Counsel for the Steering Committee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Application Pursuant to 28 U.S.C. § 1782 of

 Coöperatieve Rabobank U.A.; Credit Agricole
 Corporate and Investment Bank; ING Bank N.V.;
 the International Finance Corporation; Natixis, New
 York Branch; and Nederlandse Financierings-           Case No. 20-mc-89
 Maatschappij Voor Ontwikkelingslanden N.V.

 For an Order to Conduct Discovery for
 Use in Foreign Proceedings.



MEMORANDUM OF LAW IN SUPPORT OF STEERING COMMITTEE’S EX PARTE
 APPLICATION FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782
                Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 2 of 26



                                                    TABLE OF CONTENTS

Preliminary Statement ..................................................................................................................... 1

Background ..................................................................................................................................... 3

           I.         The Nature of Vicentin’s Business ......................................................................... 3

           II.        The Steering Committee’s Involvement with Vicentin .......................................... 5

           III.       Vicentin’s Abrupt Collapse and Vanishing Value .................................................. 6

Nature of Evidence Sought and Relief Requested ........................................................................ 11

Argument ...................................................................................................................................... 12

           I.         Standard for Granting Relief................................................................................. 12

           II.    The Steering Committee’s Application Meets all of the Statutory Requirements
           for Discovery Pursuant to 28 U.S.C. §1782...................................................................... 13

                      A.         The Discovery Targets Reside or Can be Found in this District .............. 13

                      B.     The Discovery Sought is for Use in a Proceeding Before a Foreign
                      Tribunal ................................................................................................................. 17

                      C.     The Members of the Steering Committee are “Interested Parties” for
                      Purposes of 28 U.S.C. § 1782 ............................................................................... 19

           III.       The Relevant Discretionary Factors also Weigh in Favor of Granting Discovery 19

Conclusion .................................................................................................................................... 21
             Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 3 of 26




                                                 TABLE OF AUTHORITIES

Cases

Banque Worms v. BankAmerica Int’l, 77 N.Y.2d 362 (1991) .......................................................15

Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76 (2d Cir. 2012) .....................13, 16

Bristol-Myers Squibb Co. v. Superior Ct. of Cal., 37 S. Ct. 1773 (2017) .....................................14

Certain Funds, Accounts &/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113
  (2d. Cir. 2015) ........................................................................................................................... 17

Deposit Ins. Agency v. Leontiev, No. 17-MC-00414 (GBD)(SN) 2018 WL 3536083
  (S.D.N.Y. July 23, 2018) .......................................................................................................... 16

Gushlak v. Gushlak, 486 F. App’x 215 (2d Cir. 2012) ....................................................................1

In re Application of Fernando Celso De Aquino Chad, No. 19MC261 2019 WL 2502060
   (S.D.N.Y. June 27, 2019)...........................................................................................................20

In re Application of Gemeinschaftspraxis Dr. Med. Schottdorf, No. Civ. M19-88 (BSJ),
   2006 WL 3844464 (S.D.N.Y. Dec. 29, 2006) ...........................................................................13

In re Application of Maria Ester Tabak, No. 18-mc-00221 (PGG) (S.D.N.Y. July 1, 2018) ...... 19

In re del Valle Ruiz, 939 F.3d 520 (2d Cir. 2019) .................................................................. 13, 14

In re Edelman, 295 F.3d 171 (2d Cir. 2002)................................................................................. 13

In re Godfrey, 526 F. Supp. 2d 417 (S.D.N.Y. 2007) ................................................................... 13

In re Hornbeam Corp., 722 F. App’x 7 (2d Cir. 2018) ................................................................ 18

In re Sargeant, 278 F. Supp. 3d 814 (S.D.N.Y. 2017) ................................................................. 18

In re Top Matrix Holdings Ltd., No. 18 MISC. 465 (ER), 2020 WL 248716
   (S.D.N.Y. Jan. 16, 2020)..................................................................................................... 17, 18

Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004) ..................................... passim

Lancaster Factoring Co. v. Mangone, 90 F.3d 38 (2d Cir. 1996) .......................................... 17, 18

Mare Shipping Inc. v. Squire Sanders (US) LLP, 574 F. App’x 6 (2d Cir. 2014) ........................ 12

Mashreqbank PSC v. Ahmed Hamad Al Gosaibi & Bros. Co., 23 N.Y.3d 129 (2014) ................ 15



                                                                       ii
             Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 4 of 26



Mees v Buiter, 793 F.3d 291 (2d Cir. 2015) ................................................................................. 12

Optimal Inv. Servs., S.A. v. Berlamont, 773 F.3d 456 (2d Cir. 2014)..................................... 12, 19

Statutes

28 U.S.C. § 1782 ..................................................................................................................... 12, 13




                                                                     iii
          Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 5 of 26



        Coöperatieve Rabobank U.A. (“Rabobank”); Credit Agricole Corporate and Investment

Bank (“CACIB”); ING Bank N.V. (“ING”); the International Finance Corporation (“IFC”);

Natixis, New York Branch (“Natixis”); and Nederlandse Financierings-Maatschappij Voor

Ontwikkelingslanden N.V. (“FMO” and, collectively with Rabobank, CACIB, ING, IFC, and

Natixis, the “Steering Committee”) respectfully submit this memorandum of law in support of

their ex parte application (the “Application”) for an Order, pursuant to 28 U.S.C. § 1782 (“Section

1782”), for leave to serve The Clearing House Payments Company L.L.C. (the “Clearing House”)

and a number of financial institutions (collectively with the Clearing House, the “Discovery

Targets”) listed on Exhibit A to the Declaration of Guillermo Jorge submitted contemporaneously

herewith (the “Jorge Declaration”) that regularly act as intermediary or correspondent banks with

respect to US dollar-denominated transactions, with subpoenas in connection with an in-court

restructuring proceeding (concurso preventivo) initiated by Vicentin S.A.I.C. (“Vicentin” or the

“Company”) before an Argentine court and other proceedings that are contemplated to be

commenced in the near future before courts located in Argentina in respect of Vicentin and certain

of its affiliated entities and/or individuals. 1

                                   PRELIMINARY STATEMENT

        The Steering Committee seeks this Court’s assistance in obtaining financial records that

are uniquely available in this District, and which are necessary to get to the truth of a situation that

bears all of the hallmarks of major international financial impropriety. The Steering Committee is




1
    District courts may, and indeed typically do, grant relief under Section 1782 on an ex parte
    basis. See Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (“it is neither uncommon
    nor improper for district courts to grant applications made pursuant to § 1782 ex parte. The
    respondent’s due process rights are not violated because he can later challenge any discovery
    request by moving to quash [a subpoena] pursuant to Federal Rule of Civil Procedure
    45(c)(3).”).
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 6 of 26



a group of financial institutions that are collectively owed approximately US$500 million by

Vicentin, a large Argentinian agribusiness. Until very recently, Vicentin was producing financial

records that reflected robust performance and financial health: ample reserves of raw materials and

finished goods, positive cash flow from operating activities, minimal trade payables, and hundreds

of millions of dollars of equity value. Then, in December 2019, and without prior warning,

Vicentin collapsed, shutting down its operations. In doing so, Vicentin revealed that it not only

lacked the ample reserves it had previously declared, but actually owed approximately US$350

million to its suppliers—i.e., local farmers and grain traders.

       It is presently unclear what caused Vicentin’s abrupt failure. Were the Company’s

accounts overstated all along? Was it improperly stripped of assets? The Steering Committee

does not yet know because the Company has failed to provide the required information. But

critically, Vicentin’s major transactions—like its debt—were dollar-denominated, meaning that

they often physically cleared through banks in this District. Enforcement proceedings against

Vicentin, as well as an in-court restructuring proceeding commenced by Vicentin, are already afoot

in Argentina. The Steering Committee requests this Court’s assistance in obtaining the financial

transaction records that will be critical to guiding those proceedings to a successful and appropriate

conclusion.




                                                  2
          Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 7 of 26



                                          BACKGROUND 2

I.      The Nature of Vicentin’s Business

        Vicentin is a large, family-owned Argentine business founded in 1929. Until very recently,

Vicentin operated one of Argentina’s largest agro-industrial businesses, with significant activities

in the agriculture, agricultural products, and textiles fields. 3

        The Company has frequently been described as a “major player” in the Argentinian soy

market—an area in which it has been active since the 1970s. The Company managed four major

soybean crushing facilities in Argentina—Renova (crushing capacity of approximately 9,000 tons

per day), Ricardone (crushing capacity of approximately 4,350 tons per day), and two plants at

San Lorenzo (combined crushing capacity of approximately 16,650 tons per day)—making the

company one of the largest oilseed crushers in the country as measured by capacity. Vicentin’s

overall share of the crushing market in Argentina—which itself accounts for approximately 17%

of the total global soybean crushing capacity—was substantial, and typically ranged between 11%

and 15%.

        In addition, Vicentin managed two port terminals in Argentina’s Great Rosario Area, where

the overwhelming majority of Argentina’s soybean production (approximately 93%) and soybean

crushing (approximately 95%) takes place.

        In 2007, the Company also opened biodiesel plants in Argentina, and thereafter became

one of the main participants in Argentina’s biodiesel sector. Thereafter, Vicentin continued to




2
     Support for the factual statements set forth in this background section is contained in the Jorge
     Declaration, including the Exhibits thereto.
3
     Vicentin is currently not operating, and therefore will generally be referred to herein in the past
     tense, although its future remains in question.


                                                    3
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 8 of 26



expand its agricultural product offerings, adding refined glycerin and ethanol production

capabilities at its Renova and Avellaneda facilities.

       Vicentin’s apparent “crown jewel” asset was a 50% interest (33% directly held and 16.67%

through its subsidiary, Vicentin Paraguay S.A.) in Renova S.A. (“Renova”), a 50-50 joint venture

with Oleaginosa Moreno S.A., a wholly-owned indirect subsidiary of Switzerland-based Glencore

plc (“Glencore”). Begun in 2006 with an agreement to construct Argentina’s first biodiesel from

soybean oil plant, Renova expanded over time to become one of the most efficient oilseed crushers

in the world, coupled with one of the largest biodiesel production facilities in Argentina, an

integrated 30 megawatt co-generation plant, and its own port facilities. In 2017, Renova began to

expand still further with the construction of a new grain port, a barge terminal, and additional

storage capacity.

       The overwhelming majority of Vicentin’s sales were exports. For example, Vicentin

reported that, in 2018, approximately 87.3% of Vicentin’s revenues were derived from exports. 4

In its third quarter 2019 financial statements, Vicentin reported that approximately 91.8% of its

revenues were derived from exports. 5 Those transactions were primarily denominated in US

dollars and, as a result, the Company has treated US dollars as its functional currency. 6

       In sum, Vicentin was, by any measure, a major Argentine agribusiness enterprise engaged

in substantial dollar-denominated sales.




4
    See Jorge Declaration Exhibit L.
5
    See Jorge Declaration Exhibit I at 21, n. 20.
6
    See Jorge Declaration Exhibit I at 2, n. 4.


                                                    4
             Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 9 of 26



II.      The Steering Committee’s Involvement with Vicentin

         Consistent with industry practice, Vicentin traditionally financed its substantial working

capital needs through short-term renewable credit lines. Credit was traditionally extended to

Vicentin by a wide range of both local and international banks and financial institutions.

         The Steering Committee is Vicentin’s largest creditor constituency, and consists of

international financial institutions that are collectively owed, either directly as lender of record or

indirectly as loan participants, approximately US$500 million by Vicentin. These loans were

extended through a number of different facilities (collectively, the “SteerCo Facilities”). The

principal SteerCo Facilities are as follows:

         •    The “IFC A/B Facility”: An approximately US$292.5 million principal
              amount facility, divided into an A-tranche (US$35 million), B-1 tranche
              (US$185.5 million), and B-2 tranche (approximately US$72 million), all of
              which are secured by Vicentin’s receivables under certain “Eligible Export
              Contracts” relating to its crushing operations. IFC is the lender of record under
              the IFC A/B Facility, while Natixis acts as collateral agent. 7 Approximately
              US$265.5 million principal is currently outstanding under the IFC A/B Facility.

         •    The “FMO A/B Facility”: A US$150 million pre-export finance term loan
              facility, divided into an A-facility (US$45 million) and a B-facility (US$105
              million). FMO acts as agent for the FMO A/B Facility, while Natixis acts as
              collateral and security agent. Approximately US$150 million remains
              outstanding under the FMO A/B Facility. 8

         •    The “ING Facility”: A pre-export finance facility, with a maximum committed
              availability of US$115 million. ING acts as facility agent, security agent, and
              sole coordinator. Approximately US$71.9 million is currently outstanding
              under the ING Facility. 9

         •    The “Natixis Facility”: An uncommitted pre-export finance facility, with a
              maximum facility amount of US$30 million. Natixis acts as the bank under the




7
      See Jorge Declaration Exhibit C.
8
      See Jorge Declaration Exhibit D.
9
      See Jorge Declaration Exhibit E.


                                                   5
           Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 10 of 26



              Natixis facility. Approximately US$10 million is currently outstanding under
              the Natixis Facility. 10

          •   The “Rabobank Facilities”: Two uncommitted pre-export finance facilities,
              with a combined maximum facility amount of US$23 million. Rabobank acts
              as the lender under the Rabobank Facilities. Approximately US$23 million is
              currently outstanding under the Rabobank Facilities. 11

III.      Vicentin’s Abrupt Collapse and Vanishing Value

          As is customary with financings of their size, the SteerCo Facilities contained various

covenants that Vicentin was obligated to comply with, as well as various financial reporting

requirements that Vicentin was obligated to meet in order to demonstrate its covenant compliance.

For example, pursuant to Section 5.03(a) of the agreement governing the IFC A/B Facility,

Vicentin was required to:

                  As soon as available but in any event within 60 days after the end
                  of each Financial Quarter other than any Financial Quarter ending
                  October 31 (or in the case of the Financial Quarter ending January
                  31, 120 days), deliver to IFC:

                  (i) the Borrower’s complete financial statements for such quarter
                  prepared, on a Consolidated Basis, in accordance with the
                  Accounting Standards and on a basis consistent with the
                  Borrower’s audited financial statements, in each case, certified by
                  the Borrower’s chief financial officer; and

                  (ii) a report (in a form pre-agreed by IFC), signed by the
                  Borrower’s chief executive officer, chief financial officer or any 2
                  members of the Board or 1 member of the Board and 1 attorney in
                  fact, concerning compliance with the financial covenants in this
                  Agreement…. 12

          Vicentin was likewise obligated to notify the members of the Steering Committee of any

actual or potential events of default under its loan documents (including actual or potential



10
       See Jorge Declaration Exhibit F.
11
       See Jorge Declaration Exhibits G and H.
12
       See Jorge Declaration Exhibit C § 5.03(a).


                                                    6
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 11 of 26



breaches of its financial covenants) 13 as well as any anticipated changes to Vicentin’s business or

operations that could reasonably be expected to have a material adverse effect. 14

        Until very recently, Vicentin reported robust financial performance to members of the

Steering Committee. For example, as recently as in its July 31, 2019 consolidated financial

statements, Vicentin reported to its lenders, including members of the Steering Committee, that

the Company was on sound financial footing. 15 Among other things, Vicentin reported:

        •   Total non-current assets (e.g., property, plant and equipment, as well as certain
            investments in joint ventures and associated entities) of more than US$700
            million; 16

        •   Total current assets (e.g., inventories, trade receivables, other receivables, cash,
            and cash equivalents) of more than US$1.1 billion; 17

        •   Total equity (in excess of reported liabilities) of more than US$600 million; 18
            and

        •   Positive cash flow from operating activities, resulting in a profit of millions of
            dollars in the preceding quarter for the Company’s controlling shareholders. 19

        Moreover, the Company reported only minimal non-current trade and other payables,

consisting of a mere US$675,000 in respect of external client advances. 20 Current payables to its



13
     See, e.g., Jorge Declaration Exhibit C § 5.03(i).
14
     See, e.g., Jorge Declaration Exhibit C § 5.03(g).
15
     In preparing and submitting its unaudited financials, the Company expressly noted that “[t]hese
     consolidated financial statement [sic] are issued to be used by financial institutions, in
     particular by [FMO], [Rabobank], [IFC], Amerra Capital Management, LLC., [ING],
     Sumitomo Mitsui Banking Corporation and The Bank of Tokyo – Mitsubishi UFJ. LTD.
     [(n/k/a MUFG Bank, Ltd.)], in compliance with the financing agreements entered into with
     them.” See Jorge Declaration Exhibit I, at n. 3.
16
     See Jorge Declaration Exhibit I.
17
     See Jorge Declaration Exhibit I.
18
     See Jorge Declaration Exhibit I.
19
     See Jorge Declaration Exhibit I.
20
     See Jorge Declaration Exhibit I. at 19, n. 18.


                                                      7
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 12 of 26



raw material suppliers were likewise relatively low in the context of an enterprise of Vicentin’s

scope—only slightly more than US$10 million was reported to be owed to suppliers of raw

materials. 21 Indeed, Vicentin specifically reported that “the Company complied with all the

covenants established in the long-term loan agreements” referenced in the financial statements. 22

        Between releasing its July 31, 2019 financial statements, when it reported a strong balance

sheet, minimal outstanding trade payables, and full covenant compliance, and December 2019,

Vicentin failed to advise the members of the Steering Committee of any change in the Company’s

financial position.

        Then, on December 5, 2019, without warning to its lenders, Vicentin publicly announced

that it was “under financial stress.”       Public information revealed that, in addition to its

acknowledged financial indebtedness, the Company had accumulated approximately US$350

million in overdue payments owed to its suppliers. As a result of this arrearage, suppliers evidently

ceased shipping any raw material grains to the Company, forcing a halt to operations.

Subsequently, on December 13, 2019, Vicentin suspended its crushing operations pending debt

restructuring talks.

        Moreover, although various covenants in the SteerCo Facilities prohibited Vicentin and its

subsidiaries from selling assets other than in the ordinary course of business (subject to certain

limited, and inapplicable, exceptions for transactions under US$5 million), 23 public information

revealed that, mere days before Vicentin halted operations, the Company sold a 16.67% stake

(indirectly held through Vicentin Paraguay S.A.) in Renova to Glencore in an effort to raise cash.




21
     See Jorge Declaration Exhibit I. at 19, n. 18.
22
     See Jorge Declaration Exhibit I at 18, n. 17(a).
23
     See, e.g., Jorge Declaration Exhibit C § 5.02(r).


                                                      8
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 13 of 26



As a result of that impermissible transaction, Vicentin’s stake in Renova (directly and indirectly)

was reduced to approximately 1/3 ownership, while Glencore’s ownership interest increased to

approximately 2/3. It appears that Vicentin received over US$122 million from the transaction,

but it is unclear what became of the majority of the sale proceeds.

        In response to these events, the Steering Committee was organized and members of the

Steering Committee took steps to formally declare events of default under the SteerCo Facilities

and to accelerate payment on the balance of the SteerCo Facilities.

        Following its organization, the Steering Committee has repeatedly contacted the Company

and its advisors in an attempt to initiate a dialogue. 24

        In particular, the members of the Steering Committee are eager to understand how, exactly,

the Company went—in a matter of months—from reporting to the lenders that it was flush with

cash, inventory, and receivables to declaring that it was without inventory or receivables, that it

was, to the contrary, massively in arrears on inventory payables and unable to continue operations.

Simply put, the lenders need to know how hundreds of millions of dollars—and possibly more

than a billion dollars—of assets vanished. Were the July 29, 2019 financials submitted to the

banks for covenant compliance purposes inaccurate and the inventories greatly overstated or the

account payables greatly understated? Was cash improperly diverted from the business? Was

inventory improperly exported from Argentina by nominees acting on behalf of Vicentin, its

management, or its owners? Was it a combination of these factors, or something else entirely? So

far, the Steering Committee does not know because the Company has refused to provide

information as to how its assets were seemingly dissipated.




24
     See Jorge Declaration Exhibit J.


                                                   9
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 14 of 26



        Moreover, Argentine court records, as well as publicly available information, indicate that

various creditors have begun seeking enforcement or protective measures.

        Of greater concern, there are also reports that a criminal complaint has been filed against,

among others, several Vicentin executives with respect to the Company’s recent conduct, but it

remains to be determined whether any action will be taken on that complaint.

        Finally, on or about February 6, 2020, one of the Company’s trade creditors

submitted a quiebra request—a type of involuntary bankruptcy proceeding—against

Vicentin in Argentina. Although that proceeding was initially commenced in the incorrect

court, it was in the process of being transferred to the proper court. Once that transfer was

completed, Vicentin would have had only a matter of days either to obtain dismissal of the

proceeding or to commence its concurso preventivo, which is a type of in-court

restructuring process.

        On February 10, 2020, Vicentin formally commenced its concurso preventivo

before the Civil and Commercial Court N° 4 of the City of Reconquista, Santa Fe Province,

Argentina. 25 Reconquista is a small jurisdiction (around 100,000 inhabitants) where

Vicentin has always played a crucial economic role. Courts in Reconquista are rarely

confronted with complex economic and financial issues.

        A concurso preventivo proceeding allows a company to prevent its involuntary

bankruptcy and to seek an agreement with its creditors. While the court will appoint an

administrator (síndico) and a creditor’s committee, the management of the company

remains in place. The evidence sought through the Application will help the Steering

Committee to enforce its creditor’s rights in the concurso preventivo. For instance,


25
     See Jorge Declaration Exhibit M.


                                                 10
            Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 15 of 26



Vicentin is required by law to explain the events that lead to its current financial distress

and make all its books and financial records available to the creditors. The evidence sought

through the Application will allow the Steering Committee to examine the accuracy of

Vicentin’s financial statements, challenge them in court, and seek appropriate remedies

and protections.

               NATURE OF EVIDENCE SOUGHT AND RELIEF REQUESTED

        As set forth with more specificity in the sample subpoenas attached to the

Application as Exhibits A and B, the Steering Committee seeks evidence of wire transfers

naming Vicentin, certain Vicentin subsidiaries, and certain individuals known to own

and/or control Vicentin. The identity of the Vicentin-affiliated entities and individuals as

to which information is sought, as well as their particular relationships to Vicentin, are set

forth with specificity on Exhibit B to the Jorge Declaration. The Discovery Targets are

financial institutions that act as intermediaries in processing such wire transfers in this

District.

        As set forth above, the Vicentin corporate structure and the limited financial records

that Vicentin has thus far made public indicate that either (a) Vicentin provided

substantially inaccurate information concerning its financial condition to the Steering

Committee in order to demonstrate its purported compliance with various financial

covenants and/or (b) substantial working capital assets—in the range of hundreds of

millions of US dollars—were improperly siphoned from the Company in the latter half of

2019 after the Company last delivered financial statements to members of the Steering

Committee. The evidence sought through the Application is crucial to uncovering the

amount and location of funds held or otherwise transferred through intermediary financial

institutions by Vicentin and its affiliated entities and individuals.


                                                  11
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 16 of 26



                                            ARGUMENT

I.      Standard for Granting Relief

        “Section 1782 is the product of congressional efforts, over the span of nearly 150 years, to

provide federal-court assistance in gathering evidence for use in foreign tribunals.” Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). Section 1782 “provide[s] for assistance

in obtaining documentary and other tangible evidence as well as testimony.” Id. at 248. The

statute provides, in relevant part, that:

                [t]he district court of the district in which a person resides or is
                found may order him to give his testimony or statement or to
                produce a document or other thing for use in a proceeding in a
                foreign or international tribunal, including criminal investigations
                conducted before formal accusation. The order may be made
                pursuant to a letter rogatory issued, or request made, by a foreign
                or international tribunal or upon the application of any interested
                person and may direct that the testimony or statement be given, or
                the document or other thing be produced, before a person
                appointed by the court.

28 U.S.C. § 1782(a).

        Courts considering requests for relief under Section 1782 have recognized that the statute

contains threshold mandatory requirements for obtaining relief, as well as discretionary elements.

First, with respect to the mandatory requirements:

                A district court is authorized to grant a § 1782 request where:
                (1) the person from whom discovery is sought resides (or is found)
                in the district of the district court to which the application is made,
                (2) the discovery is for use in a proceeding before a foreign or
                international tribunal, and (3) the application is made by a foreign
                or international tribunal or any interested person.

Mees v Buiter, 793 F.3d 291, 297 (2d Cir. 2015); Optimal Inv. Servs., S.A. v. Berlamont, 773 F.3d

456, 460 (2d Cir. 2014); Mare Shipping Inc. v. Squire Sanders (US) LLP, 574 F. App’x 6, 8 (2d

Cir. 2014).




                                                  12
            Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 17 of 26



           Once it has been established that an application meets the mandatory requirements for

granting discovery, the district court has discretion as to whether and, to what extent, to approve

the request. See Mees, 793 F.3d at 297. The Supreme Court has provided guidance as to the

factors that should be considered by a court in deciding how to exercise its discretion:

                •   Discovery is more likely to be appropriate where the discovery target is not
                    a party to the foreign proceeding;

                •   The court may consider the character of the foreign proceedings and
                    whether the foreign tribunal would be receptive to assistance from U.S.
                    federal courts;

                •   Discovery may be inappropriate if the Section 1782 request “conceals an
                    attempt to circumvent foreign proof-gathering limits or other policies of a
                    foreign country or the United States”; and

                •   “unduly intrusive or burdensome requests may be rejected or trimmed.”

Intel, 542 U.S. at 264-65; see also Mees, 793 F.3d at 298 (reciting four factors).

           In this instance, discovery should be awarded because the Steering Committee’s

Application satisfies each of the mandatory requirements and is also supported by the discretionary

factors.

II.        The Steering Committee’s Application Meets all of
           the Statutory Requirements for Discovery Pursuant to 28 U.S.C. § 1782

           A.       The Discovery Targets Reside or Can be Found in this District

           In order to be subject to discovery under Section 1782, an entity must either reside or be

found in the District. See 28 U.S.C. § 1782. In determining whether that standard is met, the

Second Circuit has emphasized that “[c]ourts have consistently given broad interpretations to

similar ‘found’ language in other statutes.” In re del Valle Ruiz, 939 F.3d 520, 528 (2d Cir. 2019).

Moreover, the Second Circuit has “repeatedly recognized Congress’s intent that § 1782 be

‘interpreted broadly….’” Id. (citing In re Edelman, 295 F.3d 171, 180 (2d Cir. 2002); Brandi-

Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012)). Accordingly, the


                                                    13
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 18 of 26



requirement that a party “resides or is found” in a District in order to be subject to discovery under

Section 1782 is given maximum possible breadth, and “extends to the limits of personal

jurisdiction consistent with due process.” In re del Valle Ruiz, 939 F.3d at 528.

        At a minimum, a legal entity resides or is found in a jurisdiction when it is headquartered

or incorporated there—meaning that it is subject to general personal jurisdiction in that District.

See, e.g., In re Godfrey, 526 F. Supp. 2d 417, 422 (S.D.N.Y. 2007); In re Application of

Gemeinschaftspraxis Dr. Med. Schottdorf, No. Civ. M19-88 (BSJ), 2006 WL 3844464, at *4

(S.D.N.Y. Dec. 29, 2006) (“McKinsey maintains its headquarters in New York, and thus is ‘found’

within this district”).

        However, in emphasizing the breadth of Section 1782’s availability, the Second Circuit

recently expressly rejected the contention that an entity is only found in a District if it is

incorporated or headquartered there. See In re del Valle Ruiz, 939 F.3d at 527 (“[O]ur focus on

tag jurisdiction comporting with due process in no way suggests that § 1782’s reach should be

coextensive only with the limits of a district court’s general jurisdiction.”). To the contrary,

Section 1782 discovery can likewise be founded on specific personal jurisdiction. See id. at 528-

29. “For specific jurisdiction, there must be an affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes place in the forum State.” Id. at

529 (quoting Bristol-Myers Squibb Co. v. Superior Ct. of Cal., 137 S. Ct. 1773, 1780 (2017)

(internal quotation marks omitted).

        In this instance, the Clearing House and all of the other Discovery Targets are subject to

either this Court’s general or specific personal jurisdiction. The first Discovery Target, the

Clearing House, is subject to this Court’s general personal jurisdiction, and is thus found in this

District for purposes of Section 1782, because it maintains its headquarters at 1114 Avenue of the




                                                 14
        Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 19 of 26



Americas, 17th Floor, New York, NY 100036. A number of the other Discovery Targets—all of

which are large banks or similar financial institutions—are likewise headquartered in this District.

Complete details of the locations of the Discovery Targets’ respective headquarters are set forth

on Exhibit A to the Jorge Declaration.

       The remainder of the Discovery Targets are “found” in this District for purposes of Section

1782 because they are subject to this Court’s specific personal jurisdiction. As an initial matter,

each of the Discovery Targets has purposefully availed themselves of this forum by maintaining

one or more branches in this District. See Jorge Declaration Exhibit A.

       More important for purposes of the Application, however, each of the Discovery Targets

consistently transacts business in this District by acting as an intermediary or correspondent bank

in connection with US dollar-denominated transactions. As a matter of the structure of the

international financial system, these intermediary transactions generally clear through this District.

In particular, each of the Discovery Targets (with the exceptions of the Clearing House itself and

Itau Unibanco S.A., New York Branch) is one of the very few institutions worldwide that has taken

the necessary steps to become a direct participant in the Clearing House Interbank Payments

System (“CHIPS”). CHIPS is operated by the Clearing House through this District, and is the

largest private sector US dollar clearing system in the world, clearing and settling approximately

US$1.5 trillion in domestic and international payments per day. All transfers processed through

CHIPS clear through this District, where CHIPS is located. As New York courts have explained:

               Wholesale wire transfers are generally made over the two principal
               wire payment systems: the Federal Reserve Wire Transfer Network
               (Fedwire) and the CHIPS. The CHIPS network handles 95% of
               the international transfers made in dollars…. These funds are
               transferred through participating banks located in New York….
               As a result, this State is considered the national and international
               center for wholesale wire transfers.




                                                 15
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 20 of 26



Banque Worms v. BankAmerica Int’l, 77 N.Y.2d 362, 370 (1991) (internal citations omitted); see

also Mashreqbank PSC v. Ahmed Hamad Al Gosaibi & Bros. Co., 23 N.Y.3d 129, 137 (2014)

(“Indeed, the parties here agree that, as a practical matter, any dollar transaction comparable in

size to the one now at issue must go through New York.”).

        This is critical because the overwhelming majority of Vicentin’s revenues—more than 90%

based on the most recently available figures—were derived from dollar-denominated exports. See

Jorge Declaration ¶ 18. Indeed, the Company has expressly treated US dollars as its functional

currency. See id.      Consequently, a large portion of Vicentin’s transactions will have been

processed in this District by institutions such as the Discovery Targets. The information sought

by the Steering Committee through the Application relates directly to the business transacted by

each of the Discovery Targets in this district—records of transfers denominated in US dollars that

cleared through CHIPS, its public sector counterpart (Fedwire), or similar systems. Indeed, the

Steering Committee has already been able to confirm that Vicentin maintains accounts at certain

of these Discovery Targets, such as JP Morgan Chase NA, and has used others, such as MUFG

Bank, Ltd. as a correspondent bank in this District. See Jorge Declaration ¶ 18.

        Finally, this Court has personal jurisdiction with respect to Itau Unibanco S.A., New York

Branch because: (a) Itau Unibanco S.A., New York Branch is, as its name suggests, physically

located in New York; 26 (b) Vicentin and certain of its affiliates are known to maintain accounts

with it in this District; 27 (c) Vicentin and certain of its affiliates are known to have received

substantial wires through that Itau Unibanco S.A., New York Branch account, including certain




26
     See Jorge Declaration Exhibit A.
27
     See Jorge Declaration ¶ 18.


                                                16
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 21 of 26



funding wires in respect of the SteerCo Facilities; and (d) the information sought by the

Application relates specifically to such wire transfer records.

       Accordingly, the first mandatory requirement for the approval of discovery under Section

1782 is satisfied.

        B.      The Discovery Sought is for Use in a Proceeding Before a Foreign Tribunal

        Courts in this District have repeatedly affirmed that “[w]hether discovery is ‘for use in a

foreign proceeding’ is afforded broad interpretation.” Deposit Ins. Agency v. Leontiev, No. 17-

MC-00414 (GBD)(SN), 2018 WL 3536083, at *3 (S.D.N.Y. July 23, 2018). An applicant need

not show that the material would be admissible in a particular foreign proceeding. See Brandi–

Dohrn, 673 F.3d at 82. To the contrary, the foreign proceeding need not even yet be under way,

so long as it is “within reasonable contemplation.” Intel, 542 U.S. at 259. An action is within

reasonable contemplation if there is “‘some objective indicium’ or ‘some concrete basis’ of

petitioners’ intent to initiate a foreign proceeding.” In re Top Matrix Holdings Ltd., No. 18 MISC.

465 (ER), 2020 WL 248716, at *4 (S.D.N.Y. Jan. 16, 2020) (quoting Certain Funds, Accounts

&/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 123–24 (2d. Cir. 2015)).

        At a minimum, the Steering Committee anticipates using the information sought through

the Application in connection with Vicentin’s already-commenced concurso preventivo

proceedings. See Jorge Declaration ¶¶ 31, 38. As described in further detail in the Jorge

Declaration, a concurso preventivo is an Argentinian in-court insolvency and restructuring

proceeding.    See id. ¶ 31.    Such restructuring proceedings satisfy Section 1782’s foreign

proceeding requirement. See Lancaster Factoring Co. v. Mangone, 90 F.3d 38, 42 (2d Cir. 1996)

(“A bankruptcy proceeding . . . is within the intended scope of § 1782.”). Indeed, the information

sought by the Steering Committee, which consists entirely of financial records that will allow




                                                 17
        Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 22 of 26



creditors to trace Vicentin’s dissipated assets, will be enormously helpful in those concurso

preventivo proceedings. See Jorge Declaration ¶ 32.

       Moreover, additional foreign proceedings are within reasonable contemplation.            The

Steering Committee intends to take action in Argentina to hold accountable Vicentin and any other

parties that were responsible for, or benefitted from, the dissipation or improper overstatement of

Vicentin’s assets. See Jorge Declaration ¶ 39. That contemplated action meets the statutory

requirement, which only requires that a party seeking discovery “present to the district court some

concrete basis from which it can determine that the contemplated proceeding is more than just a

twinkle in counsel’s eye.” Certain Funds, Accounts and/or Inv. Vehicles Managed by Affiliates of

Fortress Inv. Group, 798 F.3d at 124.

       As an initial matter, “sworn statements attesting to petitioners’ intent to litigate and

describing the legal theories on which they plan to rely are sufficiently concrete to meet the

statutory requirement.” In re Top Matrix Holdings Ltd., 2020 WL 248716, at *4 (citing In re

Hornbeam Corp., 722 F. App’x 7, 9–10 (2d Cir. 2018)). Moreover, the already developed facts

provide sufficiently concrete support for impending litigation. There is no question that, as of July

31, 2019, the Company represented to members of the Steering Committee that it had ample

working capital assets, positive cash flow, was in compliance with its loan covenants, and, perhaps

most critically, had minimal outstanding debt to its trade creditors (approximately US$11 million

to raw material suppliers). And there is no question that, as of December 2019, the Company

abruptly shut down, indicated that it had no material working capital assets, and had been

struggling for so long that it accumulated approximately US$350 million in supplier arrearages in

addition to its financial debt. It is clear that there was hundreds of millions of dollars of

wrongdoing here—the requested discovery is simply needed to prove exactly where the money




                                                 18
         Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 23 of 26



went. See In re Sargeant, 278 F. Supp. 3d 814, 822 (S.D.N.Y. 2017) (holding that discovery

sought to trace assets likely satisfied the second requirement). Accordingly, the second mandatory

requirement is satisfied.

       C.      The Members of the Steering Committee are
               “Interested Parties” for Purposes of 28 U.S.C. § 1782

       A person who has a “participation right” and “possesses a reasonable interest in obtaining

judicial assistance . . . qualifies as an interest person within any fair construction of that term.”

Intel, 542 U.S. at 256-57 (internal citations omitted). Moreover, the “legislative history to § 1782

makes plain that ‘interested person’ includes a party to the foreign litigation.” Lancaster, 90 F.3d

at 42 (internal citations omitted).

       As a matter of Argentine law, the members of the Steering Committee have full

participation rights in Vicentin’s concurso preventivo proceedings, with standing to be heard,

submit objections, vote on any proposed restructuring, and take similar actions. See Jorge

Declaration ¶ 40. In addition, as Vicentin’s largest creditor constituency, the members of the

Steering Committee have standing to seek enforcement of their rights under the SteerCo Facilities

against Vicentin and other parties that may have participated in the apparent dissipation of

Vicentin’s assets. See id. ¶ 40. Accordingly, the Application satisfies the third mandatory

requirement for approval of discovery under Section 1782.

III.   The Relevant Discretionary Factors also Weigh in Favor of Granting Discovery

       As noted above, once the District Court has determined that the mandatory requirements

for relief under Section 1782 are met, the Court is free to grant discovery in its discretion. Optimal

Inv. Servs., S.A., 773 F.3d at 460. Here, the Court should award discovery because all of the

discretionary factors likewise support discovery.




                                                 19
        Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 24 of 26



       First, none of the Discovery Targets are parties to, or are anticipated to be parties to, any

of the contemplated proceedings in Argentina. See Jorge Declaration ¶ 43. To the contrary, the

Discovery Targets are simply international financial institutions that, to the Steering Committee’s

knowledge, had no role in any wrongdoing by Vicentin beyond potentially engaging in routine

processing of US dollar-denominated transfers. Accordingly, the first factor weighs in favor of

granting the Application. See Intel, 542 U.S. at 264 (“[T]he need for § 1782(a) aid generally is

not as apparent as it ordinarily is when evidence is sought from a nonparticipant in the matter

arising abroad.”).

       Second, the Steering Committee’s Argentine counsel has advised that the Argentine Court

would likely be receptive to any information uncovered through discovery as to the transfers made

by Vicentin and its affiliated entities and individuals. See Jorge Declaration ¶ 44. Indeed, courts

in this District have, on multiple occasions, approved similar intermediary bank discovery under

Section 1782 in order to make such information available to Argentine courts. See, e.g., In re

Application of Maria Ester Tabak, No. 18-mc-00221 (PGG) (S.D.N.Y. July 1, 2018) (“[T]here is

no indication that the Argentine court would not be receptive to U.S. federal-court judicial

assistance as requested in the Application”).

       Third, the Application does not circumvent any existing or anticipated evidence gathering

restrictions imposed in Argentina. The Steering Committee’s Argentine counsel has advised that

the evidence sought through the Application would likely be admissible in an Argentine court

overseeing Vicentin’s concurso preventivo proceeding or other litigation against Vicentin and its

affiliated entities or individuals. See Jorge Declaration ¶ 45.

       Finally, the Application is not unduly intrusive or burdensome. The proposed requests to

the Discovery Targets, as reflected in the sample subpoenas attached to the Application as Exhibit




                                                 20
        Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 25 of 26



A and B, are limited to the type of information that the Discovery Targets regularly maintain and

produce to third parties or actual partial in litigation. See Jorge Declaration ¶ 46. Courts in this

District have recognized that similar requests to intermediary banks and the Clearing House

impose only a “minimal burden” and have accordingly approved discovery. See, e.g, In re

Application of Fernando Celso De Aquino Chad, No. 19-mc-261, 2019 WL 2502060, at *4,

(S.D.N.Y. June 27, 2019).

       Accordingly, each discretionary factor identified by the Intel Court weighs in favor of

granting the Application.

                                         CONCLUSION

       WHEREFORE, the Steering Committee respectfully requests this Court enter an Order,

substantially in the form submitted herewith:

       1.      Granting the Steering Committee’s Application for discovery from the Discovery

Targets pursuant to 28 U.S.C. § 1782;

       2.      Authorizing the Steering Committee to take discovery from the Discovery Targets

relating to the issues identified in its Application, including: (a) issuing subpoenas for production

of documents by the Discovery Targets in substantially the forms attached to the Application as

Exhibits A and B, as applicable; and (b) issuing additional subpoenas for the production of

documents as the Steering Committee may reasonably deem appropriate and as are consistent with

the Federal Rules of Civil Procedures;

       3.      Directing the Discovery Targets to comply with such subpoenas in accordance with

the Federal Rules of Civil Procedures and the Rules of this Court;

       4.      Appointing the Steering Committee’s counsel to issue, sign, and serve such

subpoenas upon the Discovery Targets;




                                                 21
        Case 1:20-mc-00089-AKH Document 2 Filed 02/14/20 Page 26 of 26



       5.      Ordering the Steering Committee to deliver copies of the Order and any subpoenas

issued pursuant to the Order to Vicentin and its affiliated entities and individuals as set forth on

Exhibit B to the Jorge Declaration; and

       6.      Granting such other and further relief as is just and proper.



Dated: February 14, 2020
       New York, New York

                                                 NORTON ROSE FULBRIGHT US LLP


                                                 By:    /s/ Thomas J. Hall
                                                       Thomas J. Hall
                                                       Howard S. Beltzer
                                                       Eric Daucher
                                                       1301 Avenue of the Americas
                                                       New York, New York 10019-6022
                                                       Telephone: (212) 318-3000
                                                       Facsimile: (212) 408-5100
                                                       Email: thomas.hall@nortonrosefulbright.com
                                                               howard.beltzer@nortonrosefulbright.com
                                                               eric.daucher@nortonrosefulbright.com

                                                       Counsel for the Steering Committee




                                                22
